


EXHIBIT 21
WESTROCK COMPANY
SIGNIFICANT SUBSIDIARIES OF WESTROCK COMPANY
as of September 30, 2015


 
 
Name
State or Jurisdiction of Incorporation
MeadWestvaco Holdings B.V.
The Netherlands
MeadWestvaco Virginia Corporation
Delaware
MWV International Holdings S.a.r.l.
Luxembourg
MWV Luxembourg, S.a.r.l.
Luxembourg
Stone Global Inc.
Delaware
WestRock - Solvay, LLC
Delaware
WestRock - Southern Container, LLC
Delaware
WestRock California lnc.
California
WestRock Canada Holdings Inc.
Georgia
WestRock Company of Canada Holdings Corp.
Nova Scotia, Canada
WestRock Company of Canada Inc.
Quebec, Canada
WestRock Converting Company
Georgia
WestRock CP, LLC
Delaware
WestRock MWV, LLC
Delaware
WestRock RKT Company
Georgia
WestRock Shared Services, LLC
Georgia
 
 







